NON-FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,344,909 (the ‘909 Patent). The ‘909 Patent issued on May 17, 2016 and was titled, “METHOD AND APPARATUS FOR MONITORING A WIRELESS LINK IN A WIRELESS COMMUNICATION SYSTEM.” 
The ‘909 patent is based upon U.S. Application No. 14/131,890 (the ‘890 application or the base application), filed January 09, 2014.
The Examiner finds that the earliest effective filing date for this application is July 25, 2011. See subsequent sections for evaluation of the date. 

B)	Relevant Background
1.	Application for Reissue: The instant reissue application was filed was filed on May 16, 2018 and assigned Reissue Application No. 15/981,766 (‘766 reissue application or instant reissue application). 
2.	AIA  Governance: Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
3.	Non-Final Office Action: On June 08, 2020 the Office issued a non-final office action (“June 2020 Non-Final Action”). Claims 5-14 were pending. Claims 5-14 were rejected. 
4.	Applicant Response:  On November 09, 2020 the Office received an Applicant response (“Nov 2020 Applicant Response”) including, inter alia, remarks (“Nov 2020 Remarks”), claims (“Nov 2020 Claims”), and an Inventor declaration (“Nov 2020 Inventor Declaration”). Claims 5-14 were submitted as amended.    
5.	Final Office Action: On January 13, 2021 the Office issued a final office action (“Jan 2021 Final Action”). Claims 5-14 were pending. Claims 5-14 were rejected. 
6.	Applicant Response:  On April 12, 2021 the Office received an Applicant response (“April 2021 Applicant Response”) including, inter alia, a request for continuing examination (“April 2021 RCE”), remarks (“April 2021 Remarks”), claims (“April 2021 Claims”). Independent claims 5 and 10 were submitted as amended.

II. Status of Claims 
A)	Claims Addressed in this Proceeding.
Patented Claims: Claims 1-4 were the patent claims in the ‘909 Patent (“Patented Claims”).
Cancelled Claims:  Claims 1-4 were cancelled by this instant reissue application (“Cancelled Claims”). 
New Claims: Claims 5-14 have been added by this instant reissue application (“New Claims”).   
Pending Claims: Claims 5-14 are pending ("Pending Claims"). 
Examined Claims: Claims 5-14 are examined in this office action (“Examined Claims”). 

B)	Claim Status as a Result of This Office Action
Claims 5-14: Rejected under 35 U.S.C. §103. 

III. Acknowledgements
1.	Request for Continued Examination:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
2.	Patent Term: Based upon a review of the file record the Examiner finds that the patent has not expired.  
3.	Litigation Review: Based upon a review of statements in the Applicants April 2021 Remarks, and an Examiner independent review of the image file wrapper itself the Examiner finds that the ‘909 Patent is not involved in litigation. 
4.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s April 2021 Remarks, and review of the image file wrapper, the Examiner cannot locate any concurrent post grant proceedings involving the ‘909 Patent.

IV. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

V. Priority and Continuity 
A)	Domestic Priority 
The Examiner has reviewed the May 2018 ADS and finds that this application is a reissue of U.S. reissue application 14/131,890 (‘890 application) filed as a U.S. national application under 35 U.S.C. §371 on January 09, 2014. The ‘890 application is based upon PCT/KR2012/005865, filed July 23, 2012 that claims domestic priority to: 61/602,075, filed February 22, 2012; U.S. 61/560,796, filed November 16, 2011; and U.S. 61/511,505, filed July 25, 2011.  
Accordingly, the earliest domestic benefit claimed is July 25, 2011.

B)	Foreign Priority  
The Examiner has reviewed the May 2018 ADS and finds that this instant reissue application does not claim any foreign priority.  

C)	Effective Filing Date 
The examiner has reviewed the claims and finds that they appear to be supported in the earliest domestic claim for priority, i.e. U.S. 61/511,505. 
Because: (1) the claims are supported in the earliest domestic claim for priority having a domestic filing date of July 25, 2011, the Examiner finds the effective filing data for this Instant Application is July 25, 2011.  


VI. First to Invent Provision of AIA .
Because the effective filing date of this instant reissue application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

VII. Related Reissue Applications/Patents 
Based upon review of the May 2018 ADS and the file record the Examiner finds that there are no related and co-pending reissue applications and no related reissue patents. 

VIII. Statutes Found Pertinent to the Instant Application  
A)	35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

B)	35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

IX. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.
	The Examiner maintains and carries forward the following claim interpretation.  Applicant’s argument concerning the claim interpretation were not persuasive. See Examiners response to arguments in later sections of this action for details.   

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  
After careful review of the original specification and unless expressly noted otherwise by the Examiner the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for terms other than those above the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.
B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Computer: “Any machine that does three things: accepts structured input, processes it according to prescribed rules, and produces the results as output” (Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994).
2.	Controller: A device that controls the operation of another device by relaying information to that device, the controller is potentially a processor or computer. See “Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer. 
3.	Processor:  "1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b: a computer program (as a compiler) that puts another program into a form acceptable to the computer " Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.2

C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three-prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The Examiner has evaluated the claims and finds the following: 
I)	Claims 5-9 do not have any phrases that invoke § 112 ¶ 6. For support of this position the Examiner notes the following: 
Claims 5-9 do not recite “means for” or "step for.” In addition, these claims do not recite any structural generic placeholder for “means for” nor any generic place holders for "step for.”  Therefore claims 5-9 fail Prong (A) as set forth in MPEP §2181 I. 
Because claims 5-9 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 5-9 do not invoke § 112 ¶ 6. See also Ex Parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
II)	The following phrases from claims 10 and 12 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In the following analysis of the Functional Phrases the Examiner notes: 

“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]”

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
“[a] claim limitation that does not use the term “means” or “step” will trigger the rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35U.S.C. 112, sixth paragraph does not apply. See,e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310,75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir.2002); Personalized Media Commc’ns, LLC v. ITC,161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87(Fed. Cir. 1998). Williamson v. Citrix Online, LLC, 792 F.3d 1339, The presumption is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" 1339,1348 (sic), 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d877, 880 (Fed. Cir. 2000) …. [Emphasis added.]”

-	MPEP § 2181 I. 

Functional Phrase #1 (FP#1): “processor configured to . . . receive, from the BS, information on a set of resources associated with the cell for measuring the radio link quality of the cell, wherein each resource of the set of resources comprises one or more time-frequency resource elements; measure the radio link quality of all resources in the set of resources associated with the cell; and monitor whether a radio link failure of the cell has occurred based on the measured radio link quality of all resources in the set of resources based on a first and a second threshold value, wherein radio link failure of the cell occurs when the radio link quality measurement of all resources in the set of resources is less than the first threshold value, wherein radio link failure of the cell does not occur when a radio link quality measurement of at least one of the resources in the set of resources is greater than the second threshold value, and wherein the first threshold value is a different value than and represents a lower radio link quality than the second threshold value,” as recited in claim 10 lines 3-21.  

Functional Phrase #2 (FP#2): “processor . . . configured to control the transceiver to transmit information on the measured radio link quality to the BS when the radio link failure of the cell has occurred,” as recited in claim 12 lines 1-3.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrase #1 and #2 do not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “processor,” is a generic placeholder for the phrase ‘means for,’ i.e., being applied as a generic means for performing the function. 
First, within the claimed “processor configured” phrase, (and construing the claim according to the required precepts of English grammar), ‘processor’ is a noun while term ‘a’ preceding a processor is an adjective modifying ‘processor.’  Moreover, and based upon a review of the entire Functional Phrases #1 and #2, the only structural noun3 in the entire Functional Phrases #1 and #2 is ‘processor.’  In other words, although there may be other nouns within the phrase (e.g. “transceiver” and “set of resources” in lines 5-7 of FP#1). These other nouns within Functional Phrases #1 and #2 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘processor.’
Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “processor,” (alone) denotes sufficient structure to perform the claimed function. For example, as noted above the Examiner finds insufficient evidence that the specification lexicographically defines a processor as a structure having the associated function, for example, the Function of Functional Phrase #1 recited in section ‘b’ below. Nor does the specification state that the term processor is known in the art as having the associated function.  Rather the ‘909 Patent specification, at C32:L45-52 refers to the processor as a standard type processor with programming, e.g. microprocessor, digital signal processor (DSP) or application specific processor (ASIC).  However, the Examiner finds that a PHOSITA understands that a standard type processor with programming, e.g. microprocessor, digital signal processor (DSP) or application specific processor (ASIC) (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries as sources for evidence to establish that the term “processor” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  From review of those sources the best the Examiner can finds is that a processor refers to a standard computer type processor with the function of receiving data (input) and producing results (output). See Examiner Sources for BRI above “Section XVI (B), titled “sources for broadest reasonable interpretation.” However, a PHOSITA understands that a standard computer type processor with the function of receiving data (input) and producing results (output) (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “processor” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “processor” has an art-recognized structure to perform the claimed function. For example, Krishnamurthy et al. (U.S. 2012/0122472) at item 329 Figure 3, Par [0007] [0053] describes the processor for performing channel measurements in a mobile terminal, similar to this instant application. Krishnamurthy describes the processor as a standard processor such as a microprocessor or digital signal processor.  However, a PHOSITA understands that a standard processor such as a microprocessor or digital signal processor (alone) for performing channel measurements cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly, the Examiner concludes that the phrase “processor” as set forth in Functional Phrase #1 and #2 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 (FP #1) and Functional Phrase #2 (FP #2) meets invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claims, the Examiner finds that the functions associated with Functional Phrase #1 and Functional Phrase #2 are: 

Function of Functional Phrase #1 (FP#1): “receive, from the BS, information on a set of resources associated with the cell for measuring the radio link quality of the cell, wherein each resource of the set of resources comprises one or more time-frequency resource elements; measure the radio link quality of all resources in the set of resources associated with the cell; and monitor whether a radio link failure of the cell has occurred based on the measured radio link quality of all resources in the set of resources based on a first and a second threshold value, wherein radio link failure of the cell occurs when the radio link quality measurement of all resources in the set of resources is less than the first threshold value, wherein radio link failure of the cell does not occur when a radio link quality measurement of at least one of the resources in the set of resources is greater than the second threshold value, and wherein the first threshold value is a different value than and represents a lower radio link quality than the second threshold value.”   

Function of Functional Phrase #2 (FP#2): “control the transceiver to transmit information on the measured radio link quality to the BS when the radio link failure of the cell has occurred.”

Because Functional Phrase #1 and Functional Phrase #2 includes the functions expressly noted above, the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within Functional Phrase #1 and Functional Phrase #2 will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1 and Functional Phrase #2, the Examiner finds that Functional Phrase #1 and Functional Phrase #2 do not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase #1 and Functional Phrase #2.   In fact, the Examiner finds that Functional Phrase #1 and Functional Phrase #2 recite very little structure (if any) for performing the claimed functions.
Because Functional Phrase #1 and Functional Phrase #2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 and Functional Phrase #2 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 invokes § 112 ¶ 6.

d)	Corresponding Structure for Functional Phrase #1 and #2
1.	For Functional Phrase #1: Based upon a review of the original disclosure, the Examiner finds the corresponding structure for Functional Phrase #1 is the algorithm generally disclosed in the ‘909 Patent at C29:L35-57. The disclosed algorithm realized as instruction within a processor forming a specialized processor.  
2.	For Functional Phrase #2: Based upon a review of the original disclosure, the Examiner finds the corresponding structure for Functional Phrase #2 is described in the ‘909 Patent at Patent at C29:L35-57 as inherent underlying step of: (1) acquiring the results of the Corresponding structure of Functional Phrase #1; (2) evaluating the results of Functional Phrase #1;  (3) making a determination if radio link failure has occurred, and (4) if radio link failure has occurred, fetching the results in memory as a data structure, activating the transceiver and sending the data structure to the base station.  

III)	Regarding Dependent claims 11 and 13-14, “Modified Functional Phrase #1 as in dependent claims claim 11 and 13-14. 
a)	Prong a), b) and c) Corresponding Structure.  
The Examiner concludes that dependent claims 11, and 13-14 modify the function of Functional Phrase #1, forming a modified Functional Phrase #1 without significant changes in to the recited functions other than changing attributes of types of data recited within the functions.  Accordingly, the Examiner finds that the Modified Functional Phrase #1 formed by dependent claims 11 and 13-14 satisfies prong (A) (B) and (C) the same as that recited for Functional Phrase #1 above. 

b) 	Corresponding Structure for Modified Functional Phrase #1.  
The Examiner finds that the corresponding structure for Modified Functional Phrase #1 would be the same as Functional Phrase #1 above.
  

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general-purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general-purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B. Rev. 08.2017, January 2018.

E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under § 112 ¶ 6, applicant may amend the claim(s) so that it/they will clearly not invoke § 112 ¶ 6, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112 ¶ 6.

F)	Conclusion Claim Interpretation 
Because of the Examiners’ findings above that Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6 those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition, any claim terms and phrases that do not invoke § 112 ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto, 222 USPQ 934 (Fed. Cir. 1984). 
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


X. Prior Art Rejections 
A)	Claims 5-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Marinier et al (US 2011/0021154) in view of Kim (US 2011/0292812).
1.	Regarding claim 5: Marinier discloses a method for measuring a radio link quality of a cell by a user equipment (UE) in a wireless communication system (See Marinier, Abstract, Par [0006] Par [0018] Par [0027] Par [0035] Figure 2, below. Marinier shows and discusses a wireless transmit receive unit ‘WTRU’, a.k.a. mobile station or user equipment ‘UE,’ monitoring quality of multiple channels called aggregated channels.).  
                    
    PNG
    media_image1.png
    286
    441
    media_image1.png
    Greyscale
                                       
			-	Marinier (US 2011/0021154), Figure 2. 
Marinier discloses the method comprising: receiving, from a base station (BS), information on a set of resources associated with the cell for measuring the radio link quality of the cell, wherein each resource of the set of resources comprises one or more time-frequency resource elements (See Par [0005] [0006] [0027] [0038] [0047] [0051], where Marinier is discussing: [1] Par [0038] [0047] that carriers/resources including primary carrier and additional carriers for monitoring are sent by the network. [2] The system is LTE of protocol Release 8, Release 9 or later releases such as ‘Carrier Aggregation,’ thus time frequency resources. And, [3] the carriers and the measurement are taken on a subframe bases, a subframe indicating time period, and thus time frequency.).  Marinier discloses measuring the radio link quality of all resources in the set of resources associated with the cell; and monitoring whether a radio link failure of the cell has occurred based on the measured radio link quality of all resources in the set of resources and based on a first and a second threshold value (See Par [0006] and [0050], where Marinier is discussing measuring all of the carriers in the set of carriers based upon a Qin threshold to conclude that the carriers are In-synch.  Marinier also discloses that the same carriers are measured based upon Qout threshold to conclude which carriers are Out-of-synch. Accordingly, all carriers are checked against two thresholds, a first Qout=Out-of-synch and a second Qin=In-Synch).    Marinier discloses wherein radio link failure of the cell does not occur when a radio link quality measurement of at least one of the resources in the set of resources is greater than the second threshold value, (See Marinier at Par [0043] [0050], and Figure 5B. Marinier discussing measuring the number of combined In-synch indications for all the carriers. And, in Par [0043] discussing that in any of the discussed processes one option is to conclude that the radio link is In-synch if at least one carrier measured is In Sync.  As shown in Figure 5 item 535 a radio link failure is not Declared if a predefined number of In-Synch is reached.  In Par [0043] Mariner states that the number could be one In-synch indication.). Marinier discloses wherein the first threshold value is a different value than and represents a lower radio link quality than the second threshold value (See Marinier at Par [0006] discussing that Qout=Out-of-synch represents the low channel quality.).   
		a)	Marinier implies radio link failure of the cell occurs when the radio link quality measurement of all resources in the set of resources is less than the first threshold value, because Marinier Figure 5B, at decision 535 and Par [0043] [0050] is showing and discussing that Radio Link Failure would be declared, step 545 Figure 5, if at least one of the carriers does not pass the second threshold, i.e. Qin=In-Synch and thus implies all the carries would be measured as Qout=Out-of-sync.).
		b)	However, Marinier does not expressly disclose radio link failure of the cell occurs when the radio link quality measurement of all resources in the set of resources is less than the first threshold value.
           c)	In related art Kim is discussing a system for determining radio link failure (See Kim at abstract.). Kim teaches wherein the radio link failure of the cell is occurred when a radio link quality for all resource in the set of resources is less than the first threshold value (See Kim at Figure 3, items 304, 306, and 308, and Par [0028] [0029] [0036] where Kim is discussing making a comparison of all the component carriers signal quality to standard first radio link threshold value Qout4 and concluding on channel failure. More specifically, Kim teaches that if only one carrier is below Qout, that no link failure is concluded. However, if all carriers are below Qout, then the radio link has failed.  As noted above, Qout, is the first threshold.).   
c)	It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Marinier and include the step of only concluding link failure if all the carriers are below the threshold. 
d)	Teaching-Suggestion: A person of ordinary skill in the art would have been motivated to add, the step of concluding link failure if all the carriers are below the threshold, with reasonable expectation of success, to the teaching Marinier, as taught by Kim, because:  
(i) Marinier and Kim are both discussing system performing the steps of determining if component carriers are good enough or have failed, showing people in this field had the skill set to make the modification with predictability of success (Kim Par [0007] [0008]. Marinier Par [0005] showing radio link failure determination has been standardized.); and 
(ii) Kim suggests modification is necessary, where Kim is discussing a more efficient way to check for failed channels in carrier aggregation environments, as discussed by Kim (Par [0009]).
e)	Rationale C: The proposed modification of Marinier’s teaching of evaluation of carriers with the inventing capability discloses by Kim is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique to Improve Similar Devices in the Same Way."  In other words, Marinier shows the base system evaluating channels (component carriers) by applying two thresholds, except, the improvement as claimed of declaring link failure when all carriers are below the first threshold. Kim shows a comparable device/system that has been improved as in the claimed invention to declare link failure when all components carriers fail.  The Examiner finds that evidence shows that one skilled in the art could apply the known improvement and the results would have been predictable to one of ordinary skill in the art (See Kim Par [0006] [0007] [0008] showing that people had the skill set in this field because carrier aggregation system with link failure determinations were standardized. See also Marinier Par [0005] showing radio link failure determination has been standardized.  As such people in this filed had the skill set to make the improvement with predictability.). 
2.	Regarding claim 10: Marinier discloses a user equipment (UE) for measuring a radio link quality of a cell in a wireless communication system, the UE comprising: a transceiver configured to transmit and receive a radio signal with a base station (BS) (See Figure 2, above, and Abstract, Par [0006] Par [0018] Par [0027] Par [0035] Figure 2, below. Marinier shows and discusses a wireless transmit receive unit ‘WTRU’, a.k.a. mobile station or user equipment ‘UE,’ monitoring quality of multiple channels called aggregated channels.).  Marinier discloses a processor configured to control the transceiver, wherein the processor is further configured to: receive, from the BS, information on a set of resources associated with the cell for measuring the radio link quality of the cell, wherein each resource of the set of resources comprises one or more time-frequency resource elements (See Marinier Par [0005] [0006] [0027] [0028] [0038] [0047] [0051], where Marinier is discussing: [1] Par [0038] [0047] that carriers/resources including primary carrier and additional carriers for monitoring are sent by the network. [2] Par [0028] the terminal includes a processor.  [3] The system is LTE of protocol Release 8, Release 9 or later releases such as ‘Carrier Aggregation,’ thus time frequency resources. And, [4] the carriers and the measurement are taken on a subframe bases, a subframe indicating time period, and thus time frequency.).  Marinier discloses measure the radio link quality of all resources in the set of resources associated with the cell; and monitor whether a radio link failure of the cell has occurred based on the measured radio link quality of all resources in the set of resources based on a first and a second threshold value (See Marinier, Par [0006] and [0050], where Marinier is discussing measuring all of the carriers in the set of carriers based upon a Qin threshold to conclude that the carriers are In-synch.  Marinier also discloses that the same carriers are measured based upon Qout threshold to conclude which carriers are Out-of-synch. Accordingly, all carriers are checked against two thresholds, a first Qout=Out-of-synch and a second Qin=In-Synch.). Marinier discloses wherein radio link failure of the cell does not occur when a radio link quality measurement of at least one of the resources in the set of resources is greater than the second threshold value (See Marinier at Par [0043] [0050], and Figure 5B. Marinier discussing measuring the number of combined In-synch indications for all the carriers. And, in Par [0043] discussing that in any of the discussed processes one option is to conclude that the radio link is In-synch if at least one carrier measured is In Sync.  As shown in Figure 5 item 535 a radio link failure is not Declared if a predefined number of In-Synch is reached.  In Par [0043] Mariner states that the number could be one In-synch indication.). Marinier discloses wherein the first threshold value is a different value than and represents a lower radio link quality than the second threshold value (See Marinier at Par [0006] discussing that Qout=Out-of-synch represents the low channel quality.).   
	 a)	Marinier implies radio link failure of the cell occurs when the radio link quality measurement of all resources in the set of resources is less than the first threshold value, because Marinier Figure 5B, at decision 535 and Par [0043] [0050] is showing and discussing that Radio Link Failure would be declared, step 545 Figure 5, if at least one of the carriers does not pass the second threshold, i.e. Qin=In-Synch and thus implies all the carries would be measured as Qout=Out-of-sync.).
	b)	However, Marinier does not expressly disclose radio link failure of the cell occurs when the radio link quality measurement of all resources in the set of resources is less than the first threshold value.
c)	In related art Kim is discussing a system for determining radio link failure (See Kim at abstract.). Kim teaches wherein the radio link failure of the cell is occurred when a radio link quality for all resource in the set of resources is less than the first threshold value (See Kim at Figure 3, items 304, 306, and 308, and Par [0028] [0029] [0036] where Kim is discussing making a comparison of all the component carriers signal quality to standard first radio link threshold value Qout5 and concluding on channel failure. More specifically, Kim teaches that if only one carrier is below Qout, that no link failure is concluded. However, if all carriers are below Qout, then the radio link has failed.  As noted above, Qout, is the first threshold.).   
c)	It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Marinier and include the step of only concluding link failure if all the carriers are below the threshold. 
d)	Teaching-Suggestion: A person of ordinary skill in the art would have been motivated to add, the step of concluding link failure if all the carriers are below the threshold, with reasonable expectation of success, to the teaching Marinier, as taught by Kim, because:  
(i) Marinier and Kim are both discussing system performing the steps of determining if component carriers are good enough or have failed, showing people in this field had the skill set to make the modification with predictability of success (Kim Par [0007] [0008]. Marinier Par [0005] showing radio link failure determination has been standardized.); and 
(ii) Kim suggests modification is necessary, where Kim is discussing a more efficient way to check for failed channels in carrier aggregation environments, as discussed by Kim (Par [0009]).
e)	Rationale C: The proposed modification of Marinier’s teaching of evaluation of carriers with the inventing capability discloses by Kim is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique to Improve Similar Devices in the Same Way."  In other words, Marinier shows the base system evaluating channels (component carriers) by applying two thresholds, except, the improvement as claimed of declaring link failure when all carriers are below the first threshold. Kim shows a comparable device/system that has been improved as in the claimed invention to declare link failure when all components carriers fail.  The Examiner finds that evidence shows that one skilled in the art could apply the known improvement and the results would have been predictable to one of ordinary skill in the art (See Kim Par [0006] [0007] [0008] showing that people had the skill set in this field because carrier aggregation system with link failure determinations were standardized. See also Marinier Par [0005] showing radio link failure determination has been standardized.  As such people in this filed had the skill set to make the improvement with predictability.).
3.	Regarding claims 6 and 11: Marinier in view of Kim discloses the method of claim 5 and the UE of claim 10, wherein the information on the set of resources is information associated with a Channel State Information-Reference Signal (CSI-RS) resource configuration (See Marinier at Par [0005] [0006] and [0152] discussing measurement of the reference signal received power according to LTE release 8 and 9, thus CSI-RS state information. See also Kim at Par [0027] discussing the mobile is measuring the quality of the reference signal.).  
4.	Regarding claims 7 and 12: Marinier in view of Kim discloses the method of claim 5, and the UE of claim 10 wherein information on the measured radio link quality is informed to the BS when the radio link failure of the cell is occurred (See Marinier at Par [0053] [0086] [0087], and [0103] discussing explicit notification to the eNB and network. And, See Kim at for example, Par [0046].).
5.	Regarding claims 8 and 13: Marinier in view of Kim discloses the method of claim 5, and the UE of claim 10 wherein reference signals in the set of resources are single port reference signal (See Kim at Par [0005] [0006] [0023] [0024] discussing that the signals are for LTE or LTE advanced, thus discussing both single antenna and multiple antenna systems.). 
6.	Regarding claims 9 and 14: Marinier in view of Kim discloses the method of claim 5, and the UE of claim 10 wherein the radio link quality is measured in an active bandwidth (See Marinier, at Par [0004], and Par [0018] to [0024], discussing measuring the active component carriers assigned to the mobile station.). 

XI. Response to Arguments
A)	Argument Re “Claim Interpretation.” 
	On pages 7 - 8 of the April 2021 Remarks, Applicants argues that claims 10-14 should not invoke § 112 ¶ 6 because the term ‘processor’ is not a nonce term thus fails the three-prong analysis.  For support Applicant argues:  
(i) The processor functions recited in claim 10 are so basic a PHOSITA could know exactly what structure the processor employs to perform the functions because: (1) The processor of claim 10 has certain inherent functions; and (2) Any PHOSITA would know what the inherent functions are. Accordingly, the needed structural components to perform the functions, and the functions recited in claim 10 are covered by the inherent functions of a known processor. For example, the claimed functions are only ‘control the transceiver,’ and ‘compare two numbers.’ A PHOSITA would know how a processor controls a transceiver and compares two numbers. For example, a PHOSITA would know how a processor is used to form a comparator to compare two numbers. 
(ii) The Office policy in official training material is that a ‘processor configured to,” as in claim 10, does not invoke §112 ¶ 6. Examiner stated that following MPEP § 2181 is sufficient to conclude ‘processor configured,’ invokes. However, MPEP § 2181 only provides general guidance, that does not address the case specific fact of a claim reciting ‘processor configured to’ as in claim 10. Because the PTO training address that situation the Examiner should have followed the training and found that the claims do not invoke.  
However, the Examiner finds the Applicants argument not persuasive. 
	First, concerning Applicant’s first argument, the Examiner has based the conclusions on the evidence of record in the file. This evidence was supplied either by the Examiner in forming the § 112 ¶ 6 analysis, or is of record as filed by the Applicant.   Applicant argues that claims 10 and 12 recites functions that can be performed by a standard processor, for which, a PHOSITA would know the structures. However, Applicant has not addressed the specific functions in claim 10.  Additionally, the Applicant has not addressed all of the functions recited in in the claim 10.  Further, Applicant has not supplied any evidence to support the argument that a standard processor can perform the functions. For example, Applicant states the functions of claim 10 are ‘control the transceiver,’ and ‘compare two numbers.’  However, the actual claimed functions are in summary: (1) control a transceiver to measure radio link quality of all resources in a set of resources associated with a cell; (2) monitor whether radio link failure has occurred based upon the measured radio link quality of all resources is below a first threshold; and (3) conclude that there is no radio link failure if at least one resource is above a second threshold.  Accordingly, Applicant asserts that the claimed functions are basic functions but references functions that are not claimed, and for the claimed functions Applicant asserts these are basic functions of a standard processor however has not recited all the functions or shown any evidence that such a processor exists that has those functions.
	Because Applicant has not addressed the specific functions recited in the claims or provided any evidence to support that a standard processor could do those functions, the Examiner finds that a preponderance of evidence of record supports the claims invoking § 112 ¶ 6 and the Examiner therefore finds Applicants arguments not persuasive.  
	Second, concerning the Applicants second argument. The Applicants argues that MPEP §2181 does not cover the case specific feature of “processor configure to,” as in the claims. Accordingly, the Examiner should follow the Office policy that a ‘processor configure to’ does not invoke § 112 ¶6.
The Examiner finds this argument not persuasive. As noted above, the Examiners are following all office training concerning § 112 ¶ 6 and reciting conclusions based upon the evidence of record. Applicant is asserting that based upon one claimed phrase “processor configure to,” the Examiner should conclude that the entire claimed phrase not invoke § 112 ¶ 6.  However, Applicant has not addressed the function. The Examiners acknowledge and take into consideration the particular claim interpretation that the Applicant is referring for a particular phrase such as “processor configure to.” However, the Examiners note that USPTO training is not USPTO policy.  Conclusions in such training are case (and/or claim) specific, and do not address the function of a particular claim in a particular application. For example, as summarized in the training referred to by the Applicant and as stated in MPEP § 2181: “there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.” (MPEP § 2181 I. A., emphasis added.). In other words, although the Office made a conclusion in a particular training situation, those conclusions are not precedential and do not set policy. Rather, claims are evaluated on a case by case basis following the procedures from MPEP §2181 and addressing the particular claimed function. As noted above the Examiners followed those procedures. See the section above titled ‘Claim Interpretation.’  In other words, the Office conclusions in the training are based upon the facts in the particular case being discussed for a particular claim. Applicant has not addressed any of those facts from those particular cases, and as noted above, has not successfully rebutted the Examiners three prong analysis by addressing the particular claimed function.  Accordingly, Applicants arguments that it is USPTO policy that the term ‘processor configure to’ does not invoke §112 ¶ 6, is not persuasive.  

B)	Argument Re “35 U.S.C. §103.” 
	On pages 10 - 14 of the April 2021 Remarks, Applicants argued the 35 U.S.C. §103 rejections of claims 5-14 based upon Ishii alone or in combination with Kim. As noted above, the Examiner has rejected the claims based upon a different primary reference. Accordingly, Applicants arguments are moot at this time. 

XII. Conclusion
	Claims 5-14 are rejected under 35 U.S.C. §103.   
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
     
XIII. Contact
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 


/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘909 Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.
        4 See the ‘909 patent. For example C19:L50-67 discussing that in this field of endeavor the threshold Qout is a first of two thresholds applied to determine link failure. 
        5 See the ‘909 patent. For example, at C19:L50-67 discussing that in this field of endeavor the threshold Qout is a first of two thresholds applied to determine link failure.